Citation Nr: 1139343	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-11 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board has determined that further evidentiary development is necessary before adjudicating the issue on appeal.

The Veteran was provided with a VA examination in January 2008 with an addendum in March 2008.  The examiner determined that it is not likely that the Veteran's hearing loss is related to noise exposure while in service because he had a normal discharge audio.  In March 2008, the examiner slightly expounded on this rationale by stating that any shift in hearing loss during service was not significant and was totally due to test reliability as other frequencies where better on discharge as compared to enlistment.  The Board notes that the probative value of a medical opinion comes from a factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).   Furthermore, "the Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Id.  at 303.  

The Board finds that the rationale supporting the Veteran's opinion does not fully articulate how the examiner came to his conclusions.  Specifically, he does not explain the connection between a normal hearing loss evaluation at discharge and his opinion that the current hearing loss is not related to noise trauma in service.  In other words, the medical examiner failed to explain why the delayed onset of hearing loss render a causal connection unlikely, particularly in light of the fact that he determined that the Veteran had military noise exposure and he did not have occupational or recreational noise exposure after service.  Based on the foregoing, the Board finds that another VA opinion is necessary to fairly decide the claim.  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination and opinion with an audiologist that has not previously evaluated the Veteran to determine the etiology of the Veteran's bilateral hearing loss.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's current bilateral hearing loss is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include acoustic trauma.  The examiner should provide a complete rationale for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the articles discussed by the Veteran's representative in the May 2008 statement of accredited representative.  

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


